         Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

          LANCE SANCHEZ, individually and on behalf
          of all others similarly situated;

                                 Plaintiff,
                                                                 No: 4:20-cv-04167
                 -against-

          CONQUEST COMPLETION SERVICES,
          LLC                                                     COLLECTIVE ACTION
                                                                     COMPLAINT
                                 Defendant.


          Lance Sanchez (“Plaintiff” or “Sanchez”), individually and on behalf of all others similarly

situated, as class representative, upon personal knowledge as to himself, and upon information and

belief as to other matters, alleges as follows:

                                    NATURE OF THE ACTION

          1.     This lawsuit seeks to recover overtime compensation for Plaintiff and his similarly

situated co-workers – mixing operators and other similarly situated employees (collectively “Non-

Exempt Employees”) – who work or have worked for Conquest Completion Services, LLC (hereinafter,

“Defendant” or “Conquest”), throughout the United States.

          2.     According to their website, Conquest was established in 2014 and “operates one of

the largest fleets of high capacity extended reach coiled tubing units in the Lower 48.” 1

          3.     Conquest pays its Non-Exempt Employees partly on an hourly basis, and then also

pays them additional wages on the same or separate paycheck. These additional wages are subject to

applicable payroll taxes.

          4.     Despite being non-exempt employees, Conquest has failed to properly pay Non-



1
    About Us, available at: https://conquestllc.com/about-us/ (last visited July 6, 2020).
                                                    1
       Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 2 of 7



Exempt Employees overtime compensation at 1.5 times their regular rate of pay. Specifically,

Conquest did not factor in all compensation it paid Non-Exempt Employees when calculating the

regular rate of pay for purposes of calculating and paying overtime. As a result, Conquest has

significantly underpaid Non-Exempt Employees for overtime hours worked.

        5.      Plaintiff brings this action on behalf of himself and all other similarly situated Non-

Exempt Employees who elect to opt in to this action pursuant to the Fair Labor Standards Act, 29

U.S.C. §§ 201 et seq. (“FLSA”), and specifically, the collective action provision of 29 U.S.C. § 216(b).

                                 JURISDICTION AND VENUE

        6.      This Court has original jurisdiction under 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331(a),

1332(a), and/or pursuant to 28 U.S.C. § 1367.

        7.      The proposed collective action includes a total number of plaintiffs in excess of 100.

        8.      Venue is proper in the Houston Division of the Southern District of Texas because

Defendant resides in this District and performs substantial business in this District.

                                           THE PARTIES

Plaintiff

        Lance Sanchez

        9.      Sanchez is an adult individual who is a current resident of the State of Texas.

        10.     Sanchez was employed by Conquest as a mixing plant operator from approximately

October 2018 through April 2020.

        11.     At all relevant times, Sanchez was an “employee” of Conquest as defined by the FLSA.

        12.     At all relevant times, Conquest was Sanchez’s “employer” as defined in the FLSA.

        13.     A written consent form for Sanchez is being filed with this Collective Action

Complaint.




                                                    2
          Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 3 of 7



Defendant

          Conquest Completion Services, LLC

          14.   Conquest Completion Services, LLC is a foreign for-profit corporation organized and

existing under the laws of Delaware.

          15.   Conquest Completion Services, LLC’s principal executive office and corporate

headquarters are located at 9805 Katy Fwy. Ste. 675, Houston, Texas 77024.

          16.   At all relevant times, Conquest Completion Services, LLC’s has maintained control,

oversight, and direction over Plaintiff and similarly situated employees, including, but not limited to,

hiring, firing, disciplining, timekeeping, payroll, and other employment practices.

          17.   Conquest Completion Services, LLC’s applies the same employment policies,

practices, and procedures to all Non-Exempt Employees at their locations throughout the United

States.

          18.   At all times relevant, Conquest Completion Services, LLC’s has had an annual gross

volume of sales in excess of the FLSA’s $500,000.00 threshold for enterprise coverage.

          19.   At all times relevant, Conquest Completion Services, LLC’s gross annual revenues

exceeded $10 Million.

          20.   At all times relevant, Conquest Completion Services, LLC had at least two employees

that handled, sold, or worked on good or materials that were produced for interstate commerce,

including, but not limited to: tools, vehicles, computers, and telephones.

                                               FACTS

          21.   Consistent with their policies and patterns or practices as described herein, Defendant

harmed Plaintiff, individually, as follows:

          Lance Sanchez

          22.   Sanchez was employed by Conquest as a mixing plant operator hand from

                                                   3
       Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 4 of 7



approximately October 2018 to April 2020 in Hobs, New Mexico, Midland Texas, and Odessa, Texas.

        23.     During the course of his employment, Sanchez regularly worked over 40 hours per

week up to approximately 80 hours in a workweek.

        24.     Despite regularly working over 40 hours per week, Conquest did not properly pay

Sanchez proper overtime compensation for all hours worked over 40. In this regard, Conquest

compensated Sanchez in part on an hourly basis on his paystubs, specifically, $21.00 or $23.00 per

hour. In addition to this hourly wage, Sanchez would also receive additional wages on the same or

separate paystub. This additional compensation was subject to taxes, included in his year to date wage

amounts, and depended upon the hours worked by Sanchez.

        25.     Conquest failed to pay Sanchez proper overtime compensation because it failed to pay

him 1.5 times his regular rate of pay, which should have included all wages received and not just those

labeled as hourly rates of pay. As a result, Conquest significantly underpaid Sanchez for overtime

hours worked.

                            COLLECTIVE ACTION ALLEGATIONS

        26.     Plaintiff brings the First Cause of Action, an FLSA claim, on behalf of himself and all

similarly situated persons who work or have worked as Non-Exempt Employees for Conquest throughout

the United States who elect to opt-in to this action (the “FLSA Collective”).

        27.     Defendant is liable under the FLSA for, inter alia, failing to properly compensate Plaintiff

and the FLSA Collective.

        28.     Consistent with Defendant’s policies and patterns or practices, Plaintiff and the FLSA

Collective were not paid the proper premium overtime compensation of 1.5 times their regular rates

of pay for all hours worked beyond 40 per workweek.

        29.     All of the work that Plaintiff and the FLSA Collective have performed has been

assigned by Defendant, and/or Defendant has been aware of all of the work that Plaintiff and the


                                                    4
       Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 5 of 7



FLSA Collective have performed.

        30.      As part of their regular business practice, Defendant has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Plaintiff

and the FLSA Collective. This policy and pattern or practice includes, but is not limited to, willfully failing

to pay their employees, including Plaintiff and the FLSA Collective, proper premium overtime wages for

all hours worked in excess of 40 hours per workweek.

        31.      Defendant’s unlawful conduct, as described in this Complaint, is pursuant to a corporate

policy or practice of minimizing labor costs by failing to properly pay overtime compensation to its

employees.

        32.      Defendant is aware or should have been aware that federal law required it to pay

Plaintiff and the FLSA Collective overtime premiums for all hours worked in excess of 40 per

workweek.

        33.      There are many similarly situated current and former Non-Exempt Employees who

have been denied overtime pay in violation of the FLSA who would benefit from the issuance of a

court-supervised notice of this lawsuit and the opportunity to join it. This notice should be sent to

the FLSA Collective pursuant to 29 U.S.C. § 216(b).

        34.      Those similarly situated employees are known to Defendant, are readily identifiable,

and can be located through Defendant’s records.

                                 FIRST CAUSE OF ACTION
                          Fair Labor Standards Act – Overtime Wages
                     (Brought on behalf of Plaintiff and the FLSA Collective)

        35.      Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

        36.      The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

supporting federal regulations, apply to Defendant and protect Plaintiff and the members of the FLSA


                                                      5
       Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 6 of 7



Collective.

        37.      During this time, Plaintiff and the FLSA Collective regularly worked in excess of 40

hours per week.

        38.      Defendant failed to pay Plaintiff and the FLSA Collective the premium overtime wages

to which they were entitled under the FLSA – at a rate of 1.5 times their regular rates of pay, which

should have included all compensation earned per workweek – for all hours worked beyond 40 per

workweek.

        39.      As a result of Defendant’s willful violations of the FLSA, Plaintiff and the FLSA Collective

have suffered damages by being denied overtime compensation in amounts to be determined at trial, and

are entitled to recovery of such amounts, liquidated damages, attorneys’ fees, costs, and other

compensation pursuant to 29 U.S.C. §§ 201 et seq.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually, and on behalf of all other similarly situated persons,

respectfully requests that this Court grant the following relief:

        A.       That, at the earliest possible time, Plaintiff be allowed to give notice of this collective

action, or that the Court issue such notice, to all Non-Exempt Employees who are presently, or have at

any time during the three years immediately preceding the filing of this suit, up through and including

the date of this Court’s issuance of court-supervised notice, worked for Conquest. Such notice shall

inform them that this civil action has been filed, of the nature of the action, and of their right to join this

lawsuit if they believe they were denied proper wages;

        B.       Unpaid overtime wages and an additional and equal amount as liquidated damages

pursuant to the FLSA and the supporting United States Department of Labor Regulations;

        C.       Issuance of a declaratory judgment that the practices complained of in this Complaint

are unlawful under the FLSA, as well as under the relevant state laws.

                                                      6
      Case 4:20-cv-04167 Document 1 Filed on 12/07/20 in TXSD Page 7 of 7




      D.     Reasonable attorneys’ fees and costs of the action; and

      E.     Such other relief as this Court shall deem just and proper.

Dated: December 7, 2020
                                            Respectfully submitted,

                                                   /s/ David I. Moulton
                                            By: _____________________________
                                                   Richard J. (Rex) Burch
                                                   Texas Bar No. 24001807
                                                   David I. Moulton
                                                   Texas Bar No. 24051093
                                            BRUCKNER BURCH PLLC
                                            8 Greenway Plaza, Suite 1500
                                            Houston, Texas 77046
                                            Telephone:    (713) 877-8788
                                            Telecopier:   (713) 877-8065
                                            rburch@brucknerburch.com
                                            dmoulton@brucknerburch.com


                                            FITAPELLI & SCHAFFER, LLP
                                            Joseph A. Fitapelli, pro hac vice forthcoming
                                            Armando A. Ortiz, pro hac vice forthcoming
                                            28 Liberty Street, 30th Floor
                                            New York, New York 10005
                                            Telephone: (212) 300-0375
                                            Jfitapelli@fslawfirm.com
                                            aortiz@fslawfirm.com

                                            Attorneys for the Plaintiff and Putative Class & Collective




                                                7
